OFFICE   OF   THE   ATTORNEY     GENERAL:OF,TEXAS
                       AUSTIN




Artfole Sly-611 et the      un     Ohapt&   %a   ‘am folIowe:
Honorable         II. A-’ Jamlion           -    page    2




               lATYJ provision of this Code to the a o n-
         trary not~ltheAuMingr    any state hank may
         make any loan or InreWnent which auoh basks
         c o uldmake roro it operating 8s a nitional
         bank,        and   th0    making        Or    mUOh    IOUr    Or    inTOat-
         ment shall not oonstittlte a rlolatlan of aay
         penal provldoa of the lta tutes  oi this fitate.*

            Artlalo 842411 above quoted aloarly deals with the
mubjeot of eligiible Ibaas i6r inro&msnta  for atate banka,
and thOrerOr0   lm in pari mat&da With the prior Artiales 601,
502, 503, 504, 505 and 600 of Chapter V -   all dealing ri th
the     slme     wbj8Otr          thOt@         iOr,   the    mOit    p8rt    by   ne@tion.   The
WITEO~ mbjoat to which 811 then Artlales relate la aligibll-
ity or illrs8la8nt8.       Artioles 611 and 661 hare nothing in aom-
mea -  that       1s te-aay, Artlole 611 doom not deal with the ques-
tion of limitation 0r liability 0r any 0nO borrowerr as doem
Artlole        607.

            Fror what mo hare maI4 lt'follor~, we thbk,    that ILW
der the   006s a 8trk bank nay 18wf81lfy inromt in those obliga-
tton8 0r   amother 8tat.0, or It8 polltlaal mubtiVidonmr   in rhiah
 a Rat&al    baa& dodoilod In thlm Stab IS luthorlaed    ‘to Invest;
-3mmfthat ,tbe loaa 1-t    of Texas would still apply aa to muah
 out-of-State iuredmmta,     as us11 +a to those in the State.


                                                              Very truly yodrs




0 8-W